DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected for containing new matter.
Specifically, Applicants’ submission of the replacement Sequence Listing filed on May 11, 2021 and the CRF thereto contains new matter pertaining to SEQ ID NO: 30 for the following reasons.
Instant application, as filed, already contained a Sequence Listing, filed on February 7, 2020, wherein according to said Sequence Listing, SEQ ID NO: 30 is shown as below:
cgcgggggat cctataggcg  
	Subsequently Applicants filed yet another Sequence Listing on January 6, 2021 to replace the February 7, 2020 Sequence Listing, with SEQ ID NO: 30 of the January 2021 Sequence Listing shown below:
cgcgggggat cctataggcg
	As can be seen, SEQ ID NO: 30 of the two Sequence Listing are identical.
	However, Applicants filed yet another Sequence Listing on May 11, 2021to replace the January 6, 2021 Sequence Listing, with SEQ ID NO: 30 of the May 11, 2021 Sequence Listing shown below:
gcggatatcc tagggggcgc
	As plainly seen, SEQ ID Number 30 has been changed and the application as filed does not support for such a new sequence.


Claim Rejections - 35 USC § 112
The rejection of claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, made in the Office Action mailed on April 13, 2021 is withdrawn in view of the Amendment received on June 8, 2021, rectifying the direction of SEQ ID NO: 30 by the substitute Sequence Listing submission.  
The rejection of claims 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on April 13, 2021 is withdrawn in view of the Amendment received on June 8, 2021.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 1, as presently contains new matter as it pertains to the recitation of the molecular beacon probe comprising SEQ ID NO: 30 because the substitute Sequence Listing containing SEQ ID number 30 has been amended to include new matter which was not properly supported in the application as filed.  Therefore, the probe comprising SEQ ID NO: 30 also contains new matter which is not supported in the application as originally filed.
Claims 2-8, 10-12, 14, and 15 also include the above-discussed new matter by way of their dependency on claim 1.
Applicants are advised to amend claim 1 to recite that the molecular beacon probe of recA comprises SEQ ID NO: 5, and amend the remainder claims to be consistent with the new scope established therefrom, for facilitated allowance of the application.

Conclusion
	Claims are free of prior art because the prior art does not teach or disclose a gene identified as BmTPK in a detection method for B. microti, and in conjunction 
Conclusion
	No claims are allowed. 
	Claims 9 and 13 are objected to for being dependent on a rejected base claim.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 10, 2021
/YJK/